348 S.W.3d 862 (2011)
Daniel W. DWYER, Appellant,
v.
CITY OF ST. JOSEPH, Missouri, et al., Respondent.
No. WD 71509.
Missouri Court of Appeals, Western District.
September 27, 2011.
Daniel W. Dwyer, Appellant pro se.
David S. Baker, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Daniel Dwyer appeals from the trial court's grant of summary judgment in favor *863 of the City of St. Joseph, Buchanan County, and five St. Joseph police officers on Dwyer's petition alleging state tort and federal civil rights claims. On appeal, Dwyer contends that the trial court erred in: granting summary judgment where there were material facts in dispute; failing to appoint counsel for Dwyer; and refusing to allow Dwyer to appear at the hearing on the motion. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).